Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Glenn M. Kubota; Registration No.: 44,197 on 02/02/2021.
	
This application has been amended as follows:
Claims 1, 3-5, 7, 9-11, 13-17, 19 and 21-23 are amended.

Pending claims have been amended as follows:
1.	(Currently Amended) A touch input system, comprising: 
a touch sensitive keyboard including a plurality of keys,
each key of the plurality of keys having a touch surface including a plurality of sensor nodes, each sensor node of the plurality of sensor nodes configurable for detecting an object touching or in proximity to said each sensor node and generating one of a plurality of first signals, and
said each key of the plurality of keys configurable for detecting a depression of said each key and generating one of a plurality of second signals; and
a processor communicatively coupled to the touch sensitive keyboard, the processor configured for:
upon a detection of one or more key depressions on the touch sensitive keyboard:
causing the touch sensitive keyboard to switch between operating in a typing mode and operating in a mouse mode; and

in accordance with a determination that the one or more key depressions are held down when switching to the mouse mode, the respective mouse operation is performed in accordance with one or more objects that are touching or in proximity to the plurality of sensor nodes.

3.    (Currently Amended) The touch input system of claim 1, wherein the determination that the one or more key depressions are held down when switching to the mouse mode further includes determining that the one or more key depressions include a holding down of an arbitrary combination of the plurality of keys on the touch sensitive keyboard.

4.    (Currently Amended) The touch input system of claim 1. wherein the determination that the one or more key depressions are held down when switching to the mouse mode further includes determining that the one or more key depressions include a holding down of a predetermined number of the plurality of keys on the touch sensitive keyboard.

5.    (Currently Amended) The touch input system of claim 4, wherein the predetermined number of the plurality of keys comprise adjacent keys on the touch sensitive keyboard.

7.    (Currently Amended) The touch input system of claim 1, wherein performing the respective mouse operation using the one or more key depressions further comprises:
in accordance with the determination that the one or more key depressions results in a tap when switching to the mouse mode, the respective mouse operation performed corresponds to the tap.

9.    (Currently Amended) The touch input system of claim 7, wherein the determination that the one or more key depressions results in the tap when switching to the mouse mode further includes determining that the one or more key depressions include a tapping of an arbitrary combination of the plurality of keys on the touch sensitive keyboard.

10.    (Currently Amended) The touch input system of claim 7, wherein the determination that the one or more key depressions results in the tap when switching to the mouse mode further includes determining that the one or more key depressions include a tapping of a predetermined number of the plurality of keys on the touch sensitive keyboard.

11.    (Currently Amended) The touch input system of claim 10, wherein the predetermined number of the plurality of keys on the touch sensitive keyboard comprise adjacent keys on the touch sensitive keyboard.

13.    (Currently Amended) A method for operating a touch sensitive keyboard including a plurality of keys, comprising:
upon detecting one or more key depressions at the plurality of keys on the touch sensitive keyboard, causing the touch sensitive keyboard to switch between operating in a typing mode and operating in a mouse mode;
when the one or more key depressions cause the touch sensitive keyboard to switch from operating in the typing mode to operating in the mouse mode, performing a respective mouse operation using the one or more key depressions, wherein performing the respective mouse operation comprises:
in accordance with a determination that the one or more key depressions are held down when switching to the mouse mode, performing the respective mouse operation includes detecting an object touching or in proximity to one or more sensor nodes of a plurality of sensor nodes on a touch surface of each of one or more keys of the plurality of keys and generating one of a plurality of first signals; and
when operating in the typing mode, detecting a depression of said one or more keys of the plurality of keys and generating one of a plurality of second signals.

14.    (Currently Amended) The method of claim 13, further comprising, after detecting that the one or more key depressions that caused the touch sensitive keyboard to switch from operating in the typing mode to operating in the mouse mode are no longer held down, causing the touch sensitive keyboard to switch from the mouse mode to the typing mode.

15.    (Currently Amended) The method of claim 13, wherein the determination that the one or more key depressions are held down when switching to the mouse mode further includes determining that the one or more key depressions include a holding down of an arbitrary combination of the plurality of keys on the touch sensitive keyboard.

16.    (Currently Amended) The method of claim 13, wherein the determination that the one or more key depressions are held down when switching to the mouse mode further includes determining that the one or more key depressions include detecting a holding down of a predetermined number of the plurality of keys on the touch sensitive keyboard.

17.    (Currently Amended) The method of claim 16, wherein the predetermined number of the plurality of keys on the touch sensitive keyboard comprise adjacent keys on the touch sensitive keyboard.

19.    (Currently Amended) The method of claim 13, wherein performing the respective mouse operation further includes:
in accordance with the determination that the one or more key depressions results in a tap when switching to the mouse mode, performing the respective mouse operation corresponds to the tap.

21.    (Currently Amended) The method of claim 19, wherein the determination that the one or more key depressions results in the tap when switching to the mouse mode further includes determining that the one or more key depressions include a tapping of an arbitrary combination of the plurality of keys on the touch sensitive keyboard to cause the touch sensitive keyboard to switch from the typing mode to the mouse mode.

22.    (Currently Amended) The method of claim 19, wherein the determination that the one or more key depressions results in the tap when switching to the mouse mode further includes determining that the one or more key depressions include a tapping of a predetermined number of the plurality of keys on the touch sensitive keyboard to cause the touch sensitive keyboard to switch from the typing mode to the mouse mode.

23.    (Currently Amended) The method of claim 22, wherein the predetermined number of the plurality of keys on the touch sensitive keyboard comprise adjacent keys on the touch sensitive keyboard.

Reasons for Allowance:
Prior art of record does not teach, or make obvious a touch input system, comprising: upon a detection of one or more key depressions on the touch sensitive keyboard causing the touch sensitive keyboard to switch between operating in a typing mode and operating in a mouse mode; and when the one or more key depressions cause the touch sensitive keyboard to switch from the typing mode to the mouse mode, performing a respective mouse operation using the one or more key depressions, wherein: in accordance with a determination that the one or more key depressions are held down when switching to the mouse mode, the respective mouse operation is performed in accordance with one or more objects that are touching or in proximity to the plurality of sensor nodes.
US2007/0063976A1 to Oga discloses a touch input system, comprising: a touch sensitive including a plurality of keys (fig 5:3, par[0046], [0047]), each key of the plurality of keys having a touch surface including a plurality of sensor nodes (fig 5:3; par[0047], [0048]), each sensor node configurable for detecting an object touching or in proximity to the sensor node and generating one of a plurality of first signals (par[0047], [0048]), and each key of the plurality of keys configurable for detecting a depression of that key and generating one of a plurality of second signals (fig 4:4, par[0047], [0048]); and a processor communicatively coupled to the touch sensitive (fig 4:5, par[0047], [0048], [0049]).
Patent US5675361 to Santilli discloses a keyboard (fig 1:12, col 3 ln 49-52); and a processor communicatively coupled to the keyboard (fig 1:10, col 4 ln 32-40), and the keyboard to switch between operating in a typing mode and operating in a mouse mode (col 6 ln 53-60, col 7 ln 23-36).
Oga in view Santilli does not disclose a touch input system, comprising: upon a detection of one or more key depressions on the touch sensitive keyboard causing the touch sensitive keyboard to switch between operating in a typing mode and operating in a mouse mode; and when the one or more key depressions cause the touch sensitive keyboard to switch from the typing mode to the mouse mode, performing a respective mouse operation using the one or more key depressions, wherein: in accordance with a determination that the one or more key depressions are held down when switching to the mouse mode, the respective mouse operation is performed in accordance with one or more objects that are touching or in proximity to the plurality of sensor nodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/               Primary Examiner, Art Unit 2685